Citation Nr: 1707868	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee from January 29, 2010, to February 6, 2012, and in excess of 30 percent as of April 1, 2013, following expiration of a 100 percent rating for knee replacement surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2013 substantive appeal (VA Form 9), the Veteran indicated he wanted a hearing by live videoconference before a Veterans Law Judge.  In February 2016, he was mailed a letter, to his last known address of record, indicating that a videoconference hearing before the Board had been scheduled at the RO in St. Petersburg, Florida, for March 2016.  Later in February 2016 the letter was returned by the U.S. Post Office as not deliverable as addressed and unable to forward.  In March 2016, a reminder letter was mailed to the Veteran to the same address.  However, it was once again returned by the U.S. Post Office.
 
In January 2017, the RO indicated that a new address in Indianapolis, Indiana, had been discovered and forwarded the Veteran correspondence related to eBenefits.   However, a review of the claims folder reflects that the Veteran was never provided with notice to his current address of the Board videoconference hearing scheduled for March 2016.  The Board finds it likely that this is the reason the Veteran failed to report for the scheduled hearing or to request a new hearing at the RO in Indianapolis, Indiana. 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Additionally, pursuant to 38 C.F.R. § 20.704 (b)(2016), when a hearing is scheduled, the person requesting it will be notified of its time and place. 

As it does not appear that the Veteran received notice of the time and place for his scheduled hearing, and there is no correspondence from the Veteran that he has withdrawn this request for a hearing, the Board finds that the Veteran should again be scheduled for a videoconference hearing at the Indianapolis, Indiana, RO before a member of the Board.  Since the RO, rather than the Board, schedules the type of hearing the Veteran has requested, the Board must remand his claim to reschedule the hearing.  38 C.F.R. §§ 20.704, 20.1304 (2016).  The RO should ensure that the notice of the scheduled videoconference hearing is sent to the Veteran's correct address in Indianapolis, Indiana.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran's Board videoconference hearing to occur at the RO in Indianapolis, Indiana, at the earliest opportunity.  Notify the Veteran (at his current Indianapolis, Indiana, address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




